Detailed Action
This is the original office action for US application number 16/293,181. Claims are evaluated as originally filed on March 5, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/582,279, PCT/US2011/027161, and 61/310950, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 13/582,279, PCT/US2011/027161, and 61/310950 fail to provide adequate support for measuring a depth of insertion of the elevator device into the tissue of claim 11, manually engaging an outer surface of the bone structure while simultaneously using the handle to exert an .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 11, the specification appears to lack proper antecedent basis for measuring a depth of insertion of the elevator device into the tissue. That is, the specification is silent to such a disclosure and such has not been shown. Instead, Fig. 1 shows markings 133 that are disclosed to aid the user in determining the depth of insertion when the device is inserted into a patient (page 5 lines 21-24). Thus, the specification fails provide proper antecedent basis for measuring a depth of insertion of the elevator device into the tissue of claim 11. Examiner suggests cancelling claim 11.
As to claim 14, the specification appears to lack proper antecedent basis for manually engaging an outer surface of the bone structure while simultaneously using the handle to exert an oppositely directed force on an inner surface of the bone structure. The specification is silent to such a disclosure and such has not been shown. Instead, Fig. 6 shows counterforce 162 exterior of the skin 140 and page 7 line 29 – page 8 line 1 discloses manually exerting counterforce 162 to the same region to control the application of force. Thus, the specification fails 
As to claim 16, the specification appears to lack proper antecedent basis for a projection that is in addition the a projection in claim 1 line 6 in claim 16 line 2. Instead, Figs. 1, 2, and 6 show one projection 135 and the specification appears to describe one projection on page 5 line 25 – page 6 line 20. Thus, the specification fails provide proper antecedent basis for a projection that is in addition the a projection in claim 1 line 6 in claim 16 line 2. Examiner suggests amend claim 16 to reflect originally disclosed scope.
As to claim 17, the specification appears to lack proper antecedent basis for using markings on the elevator element to indicate the depth of insertion. That is, the specification is silent to such a disclosure and such has not been shown. Instead, Fig. 1 shows markings 133 that are disclosed to aid the user in determining the depth of insertion when the device is inserted into a patient (page 5 lines 21-24). Thus, the specification fails provide proper antecedent basis for using markings on the elevator element to indicate the depth of insertion of claim 17. Examiner suggests cancelling claim 17.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measuring a depth  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “device, the method comprising:”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: elevator element in claim 1 line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the fracture" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “to reduce [[the]]a fracture”.
Claim(s) 3 is/are unclear with regards to “temporal a bone” in line 1. Examiner is interpreting this as referring to, and suggests amending as, “relative to a temporal[[ a]] bone.”.
Claim(s) 8 is/are unclear with regards to a tip of the elevator into tissue in line 1 and if such is intended to refer to the elevator device or the elevator element and if this tissue is intended to be in reference to or in addition to that of claim 1 line 2. Examiner is interpreting this as referring to, and suggests amending as, “a tip of the elevator device into the tissue”.
Claim(s) 16 recites/recite the limitation "the elevation element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a bottom surface of the elevator
Claim(s) 2, 4-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 8, 9, 12, 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coes (US 4,995,875).
As to claim 1, Coes discloses a method of reducing a fractured bone using a surgical elevator device (Figs. 1-4 and 6), the method comprising: inserting the elevator device into tissue of a subject by manipulating a handle portion (21, 23) of the elevator device (Fig. 6, col. 8 lines 26-30 and 45); positioning an elevator element (right-most 50 mm of 22 and 30 as shown in Fig. 2) of the elevator device beneath the bone such that the bone is received by a groove (33) on the elevator element (Fig. 6, col. 4 lines 6-11 and 25-29, col. 8 lines 26-30); positioning a projection (41, 43) extending from a surface of the elevator device (Fig. 6) relative to the subject (Fig. 6) to provide a pivot point (Fig. 6, col. 8 lines 34-38 and 44-48); and rotating the handle towards the subject, using the projection as a pivot, to transfer an outward force to the fractured bone positioned in the groove to reduce a fracture (Fig. 6, col. 8 lines 45-66).
claim 5, Coes discloses making an incision in the subject (Fig. 6, col. 8 line 20), and inserting the elevator device through the incision (Fig. 6, col. 8 lines 20 and 25-28).
As to claim 8, Coes discloses inserting a tip of the elevator device into the tissue (Fig. 6, col. 8 lines 25-28), the tip having a sharp distal edge (Figs. 1-4).
As to claim 9, Coes discloses using a rough surface area (33s, col. 4 lines 11-15) on the elevator element to frictionally engage the fractured bone (Fig. 6, col. 4 lines 11-15).
As to claim 12, Coes discloses using a first ridge (left 35 as shown in Fig. 3, col. 4 line 30-33) on an upper surface of the elevator device to engage a bone structure (Fig. 6, col. 4 line 30-33).
As to claim 13, Coes discloses positioning the bone structure between the first ridge and a parallel second ridge (right 35 as shown in Fig. 3, Fig. 6, col. 4 line 30-33).
As to claim 18, Coes discloses manually grasping the elevator device (Fig. 6, col. 8 lines 26-30 and 45) wherein the handle portion extends along a second axis (along portion 23 as shown in Fig. 2) that has an angle of at least 20 degrees relative to a first axis (horizontally through portion 22 as shown in Fig. 2) extending through the elevator element (Fig. 2).
As to claim 19, Coes discloses that the elevator element extends along a length between 40mm and 60mm on an upper surface (as defined, Fig. 2). 
As to claim 20, Coes discloses positioning the elevator element comprises inserting a distal end (upper portion of left 35 as shown in Fig. 3 where the width is 13 .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coes in view of Wongsiri (US 2013/0211201).
As to claims 11 and 17, Coes discloses the invention of claim 1 as well as the projection being slidably fixed within adjustment slot (42) for adjustment for any particular surgical procedure to adapted to relatively limitless variation of bone sizes required by the surgeon (col. 5 lines 3-31) and replacing projection portion 41 with other variously sized elements (col. 5 line 65 – col. 6 line 25).
Coes is silent to measuring a depth of insertion of the elevator device into the tissue by using markings on the elevator element to indicate the depth of insertion.
Wongsiri teaches a similar method of surgical retraction (Fig. 2) using a surgical elevator device (10, Figs. 1, 2, and 4), the method comprising: inserting the elevator device into tissue of a subject (Fig. 2); positioning an elevator element (44, 45, 41, Fig. 1); and markings (47, Figs. 1 and 4) on the elevator element indicating the depth of 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the elevator element around the adjustment slot as disclosed by Coes to have markings indicating the depth of insertion of the elevator device into the tissue as taught by Wongsiri in order to monitor and control the length of the elevator element inserted (Wongsiri ¶35) and to provide an indication of the positioning of the projection relative to the distal end (Figs. 1 and 6). As a result of the combination, one of ordinary skill in the art at the time of the invention would have been motivated to specify measuring a depth of insertion of the elevator device into the tissue by using markings on the elevator element to indicate the depth of insertion in the combination of Coes and Wongsiri in order to position of the projection based upon such measurements, e.g. if the projection portions need to be resized for individual patient size following an initial insertion of the device, such measurements would reduce or eliminate the trial and error of adjusting the projection position along the adjustment slot during reinsertion of the tool with a more appropriately sized projection portion.

Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coes.
As to claim 14, Coes discloses the invention of claim 1 as well as supporting and reliably holding the femur with the elevator element during transection of the neck, femoral preparation, trial fitting and insertion, and other similar procedures (col. 8 lines 45-66) while the femur is exposed (Fig. 6).

One of ordinary skill in the art at the time of the invention would have been motivated to clarify/specify that supporting and reliably holding the femur with the elevator element during subsequent procedures as disclosed by Coes includes manually engaging an outer surface of the bone structure while simultaneously using the handle to exert an oppositely directed force on an inner surface of the bone structure in order to achieve the disclosed supporting and reliably holding while the bone structure is being manually engaged by the surgeon or surgical tools.

As to claim 16, Coes discloses the invention of claim 1 as well as positioning the projection (41, 43) further comprises positioning a projection (44, 45) being attached to projection portion 41 via projection standoff portion 43 and threaded connections (col. 5 lines 9-14 and 61-65); where a threaded projection portion (45) of the projection extends from a bottom surface of the elevator element (Fig. 6 to achieve the threaded connection of 45 within threaded bore 46 for the structures shown in Figs. 1-4 and 6).
Coes is silent to the distance that either ‘a projection’ extends from the bottom surface of the elevator element, i.e. a projection which extends between about 8mm and 15mm from the bottom surface of the elevator element.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of Coes to have projection portion 45 extend between about 8mm and 15mm from the bottom surface of the elevator element since it has .	



Allowable Subject Matter
Claims 2, 4, 6, 7, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775